UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4431



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FARHAN ASLAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:05-cr-00273-JFM)


Submitted:   September 28, 2007           Decided:   October 25, 2007


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen H. Orenberg, THE ORENBERG LAW FIRM, P.C., North Bethesda,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Harry M. Gruber, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Farhan Aslam appeals from the judgment imposed after he

pled guilty, pursuant to a written plea agreement, to smuggling

goods, in violation of 18 U.S.C. § 545 (2000).            His plea agreement

included a waiver of the right to appeal his sentence.                        The

Government filed a motion to dismiss the appeal based on the

appellate waiver.      The court granted the motion in part and denied

it   in   part   to   permit   the   appeal   based    only   upon   claims    of

ineffective assistance of counsel.            Aslam’s attorney has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967).

Aslam has filed a pro se informal brief.              The Government filed a

joint brief addressing this appeal and that of Aslam’s brother,

Zeeshan Aslam.

            Claims of ineffective assistance of counsel are generally

not cognizable on direct appeal.          See United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).            Rather, to allow for adequate

development of the record, a defendant must bring his claim in a 28

U.S.C. § 2255 (2000) motion.         See id.; United States v. Hoyle, 33

F.3d 415, 418 (4th Cir. 1994).        An exception exists when the record

conclusively establishes ineffective assistance.              United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.

            Although Aslam’s appellate counsel ultimately concludes

that there is no error, he raises the issue that counsel was


                                     - 2 -
ineffective       in   plea    negotiations        and   in   preparing     for     the

sentencing hearing.           In his pro se supplemental brief, Aslam

alleges    that     trial     counsel      was    ineffective     related    to     the

stipulation to the amount of loss at sentencing.                  The $759,161.16

that was stipulated to by all parties was contained in the plea

agreement in the forfeiture provision.                   The plea agreement also

contained a guideline stipulation that the value of the items

exceeded $400,000, but was less than $1,000,000. Aslam now objects

to the calculation of the value of the items seized.                      He states

that trial counsel was inadequate because he did not independently

investigate the financial records of the corporation as Aslam

advised.   The record is devoid of any comment by Aslam at the Fed.

R. Crim. P. 11 hearing that he did not agree to the stipulated

amount.

            We conclude that Aslam has not conclusively established

ineffective assistance on this basis.                 There is no indication in

the record on appeal that there was an obvious error in the value

of loss calculation.          Further, it is not evident that Aslam was

prejudiced by the alleged ineffective assistance.                  Finally, at the

Rule 11 hearing, Aslam agreed that he was satisfied with the

services   of     counsel,     and   his    statement,     made   under     oath,    is

presumptively accepted as true.                  See Blackledge v. Allison, 431

U.S. 63, 74 (1977); Crawford v. United States, 519 F.2d 347, 349

(4th Cir. 1975), overruled on other grounds by United States v.


                                        - 3 -
Whitley, 759 F.2d 327 (4th Cir. 1985).              We therefore decline to

consider Aslam’s allegations of ineffective assistance of counsel,

as he may raise them in a 28 U.S.C. § 2255 motion.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Aslam’s conviction and sentence.                 We

deny counsel’s motion to withdraw from representation.              This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 4 -